DETAILED ACTION
Claims 1-3 & 9-18 are pending as amended on 06/23/20.

Response to Amendment
This final action is a response to the interview on February 11, 2021 & amendment filed on February 22, 2021.  Claims 19-22 have been cancelled.  Claims 1 & 15 have been amended; rejections of the claims have been redone accordingly.  It is noted that while Applicant’s original disclosure does not appear to have explicit support for an amendment to “single layer walls/sheets”, this can likely be inferred from the disclosure as a whole (and similarly, from any prior art which might omit discussion of a multi-layer film).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 & 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  With regard to claim 1, the phrase “and interposing or on a portion of” is grammatically unclear, and these terms do not appear in the original disclosure.  Claim 13 also repeats the term “interposing” (i.e. ‘to place 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Owensby, US 2013/0209004.
With regard to claims 1 & 15-18, the prior art teaches various conventional zipper closure plastic bags, wherein one may align two web “walls”, heat-seal three edges in the typical fashion [0147], and after bag formation [0185, 0204], heat-press a pair of 
While this reference does not disclose each of these features together in a single exemplary embodiment, each feature of the pending claims is taught herein, and would have been obvious to combine to yield a standard zipper-closure bag using only known methods and yielding only predictable results.  Owensby teaches both methods which fold bag webs and heat-seal two-to-three sides & those which superimpose distinct webs and heat-seal three sides [0147, 0263], each of which would have been obvious to try as the two standard options for forming such a bag.  Owensby also mentions that closure tracks can be installed during bag formation “or later in the process” or “at any time before or during the method of making” by a heat sealer or the like in the conventional manner, either sequence being an obvious variant of the other.  HDPE films taught by Owensby were also a well-known material choice in the bagmaking art, which provide increased strength to thin films and which would have been prima facie obvious to incorporate for this inherent benefit in embodiments such as those where the film is as thin as a fraction of a mil.
With regard to claims 2-3 & 14, Owensby teaches conventional closure members such as “slides/zippers”, as these were conventional in the art and part of the very first “Ziploc” type bags (e.g. [0006, 0140]).
With regard to claims 9-12, again, film sizes well within these ranges were taught by Owensby, and further, one of ordinary skill would have arrived at the claimed 
With regard to claim 13, the continuous strips of closure tracks of Owensby would “interpose” the side seals as claimed.


Examiner also notes US 9,050,770 & US 5,816,018 as relevant to the pending claims.


Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed February 22, 2021 with respect to the rejections of the claims are primarily drawn to the claims as amended and have been fully considered but are not persuasive.
With regard to the outstanding indefiniteness rejections, as noted, the claims are grammatically improper and the meaning of the phrases in question cannot be parsed and has not been amended or further explained in Applicant’s response.  Particularly, the scope of “tracks…interposing or on a portion of the heat sealed side edges” is not clearly discernible, nor does this appear in the original specification or drawings, and may also be new matter, although the phrase cannot be understood in a clear and definite manner.  As noted in the rejection, Examiner seeks explicit clarification on the record of the intended claim scope & clarified claim language, but Examiner has not 
Applicants have submitted US 6,769,229 as evidence of prior art which adds separate closure tracks to bag webs with reciprocating hot plates (prior to bag formation, and in a machine direction).
With regard to Applicant’s arguments that their original disclosure properly set forth a method step of attaching a distinct set of closure tracks to formed bags, in a manner known throughout this art at the time of invention, Examiner stated during interview that the application could perhaps be read as generally alluding to already known track attachment processes, provided these general allusions to track attachment without substantial description/depiction were not relied upon as a key limitation used to establish patentability.  As has been noted by Applicant previously during prosecution, these welded-on sealing tracks (Flexigrip-type, or “post-applied” zippers) came first – prior to extruded, integrally molded sealing tracks (Minigrip-type) – in the history of the re-sealable bag art, and thus would not have been a non-obvious improvement to the state of the art at the time of Applicant’s invention.
With regard to prior discussions of closure track formation after the bags are formed, Applicants have submitted a TecHouse YouTube video as well as US 6,769,229, which each appear to attach closure tracks to films prior to bag formation (i.e. sealing on three sides), and do so in a machine direction, not transverse to this direction as depicted in Applicants’ figures.  Examiner notes that the existence of welding tracks to bagmaking films was certainly commonplace in the prior art, and at Applicant’s request, has held both the new matter and lack of enablement rejections in 
Applicant has also previously noted teachings that sealing tracks ‘must be’ welded on for bags thinner than 2 mil, and admitted in their arguments that HDPE bags were well-known at the time of invention and that they were typically not manufactured thicker than 1 mil because of brittleness, and so it also does not appear that the claimed material selection & thickness values would not have been a non-obvious improvement to the state of the art at the time of Applicant’s invention.  
With regard to Applicant's arguments that Owensby does not teach an explicit example with all claimed bag parameters and formation steps together in one example, the test for obviousness is not whether the features of a secondary reference may be In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Owensby teaches formation of a single-walled heat-sealed bag comprising a film that, as cited, can be HDPE, extruded, and as thin as .0001 inches.  With regard to the practice of installing closures at a certain stage, Owensby mentions that seals can be installed during bag formation “or later in the process” by a heat sealer or the like in the conventional manner - the practice of attaching zippers to bags is decidedly not a novel or non-obvious practice.  Thus, the pending claims are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745